United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                       October 27, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 04-30433
                            Summary Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

DOYLE STEVEN DODD,

                                       Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                         (3:02-CR-110-2-C)
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

      Defendant-Appellant Doyle Steven Dodd appeals his conviction

and sentence for conspiracy to possess with intent to distribute

cocaine.   He argues that (1) the district court erred in finding

that he was neither a minor nor a minimal participant pursuant to

U.S.S.G.    § 3B1.2 and (2) Apprendi v. New Jersey, 530 U.S. 466

(2000), rendered 21 U.S.C. §§ 841, 846 unconstitutional.

      The record discloses that (1) Dodd drove one of three vehicles

in   a three-car   convoy   from   Houston,   Texas,   to   Lake   Charles,


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Louisiana, for a diversionary purpose; (2) on arrival in Lake

Charles, Dodd transferred a bag containing five kilograms of

cocaine to his vehicle for the purpose of personally transporting

the drugs to Byron Robbins’s home in Baton Rouge, Louisiana; (3)

Dodd was personally responsible for transporting a significant

amount of cocaine; and (4) Dodd informed law enforcement that he

had previously accompanied Kenneth Dodd to Robbins’s home to

deliver narcotics.     We conclude that the district court did not

clearly err when it found that Dodd was neither a minimal nor a

minor participant in the conspiracy, as that finding is plausible

in light of the record as a whole.          See U.S.S.G. § 3B1.2(a), (b)

(2001); United States v. Virgen-Moreno, 265 F.3d 276, 296 (5th Cir.

2001).

     Dodd   concedes   that   the   issue    whether   Apprendi   rendered

21 U.S.C. §§ 841, 846 unconstitutional is foreclosed by United

States v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000), and that he

raises it only to preserve its further review by the Supreme Court.

We are bound by our precedent, absent an intervening Supreme Court

decision or a subsequent en banc decision.         See United States v.

Short, 181 F.3d 620, 624 (5th Cir. 1999).

AFFIRMED.




                                    2